Order of the County Court of Nassau county granting peremptory order of mandamus reversed on the law, with costs, and the application denied, without costs, as a matter of law and not in the exercise of discretion. The County Court was without power to make the order under section 16 of the County Law and section 56-a of the Tax Law. The tax or assessment was valid on its face and did not present any error in form on the tax map or assessment roll or records. Such error as existed was an error of the assessors going to substance and only made manifest by extrinsic facts. It was not, therefore, of a character that could be corrected at this time by the board of supervisors or by them pursuant to an order of the County Court under section 16 of the County Law or section 56-a of the Tax Law. - (Matter of Hermance, 71 N. Y. 481; Matter of Baumgarten, 39 App. Div. 174.) The situation was one of. over-assessment and the petitioner’s remedy was to have sought correction on grievance day, and in the event of not being accorded relief it should have had recouse to certiorari proceedings. The notice of appeal is amended so as to entitle it in the County Court of Nassau county. Lazansky, P. J., Carswell, Scudder and Tompkins, JJ., concur; Kapper, J., dissents and votes to affirm on the opinion of Johnson, County Judge.